Citation Nr: 0514975	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  95-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected postoperative residuals of a left knee meniscectomy 
with degenerative joint disease and patellofemoral 
malalignment, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which granted service connection for 
a left knee injury; a noncompensable (zero percent) 
disability rating was assigned.
The veteran initiated an appeal of that decision, which was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in January 1995.  

In a February 1995 rating decision, the RO increased the 
veteran's disability rating for service-connected left knee, 
post meniscectomy with degenerative joint disease, to 
10 percent.  The veteran and his representative indicated 
continued dissatisfaction with this rating in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The subsequent procedural history of this appeal is long and 
complicated, involving remands by the Board in April 1997, 
September 1999, May 2000, and October 2001.  During this 
period, other issues raised by the veteran have been finally 
decided.  The only issue remaining is the issue listed above, 
involving an increased rating for the service-connected left 
knee disability.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate his service-
connected left knee disability.




CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for service-connected postoperative residuals of a left knee 
menisecotomy with degenerative joint disease and 
patellofemoral malalignment is denied based on the veteran's 
failure to report for a scheduled VA examination.  38 C.F.R. 
§§ 3.158, 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons which will be explained in detail below, the 
Board finds that the veteran's claim for entitlement to an 
increased disability rating for service-connected 
postoperative residuals of a left knee meniscectomy, with 
degenerative joint disease and patellofemoral malalignment 
must be denied under the provisions of 38 C.F.R. § 3.655 
(2004).  It is clear that the veteran has willfully refused 
to report for a VA examination deemed necessary to evaluate 
this claim.

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2004).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  Regulations have been 
implemented in support of the VCAA. 66 Fed. Reg. 45,620 
(August 29, 2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a physical examination.  Through no fault of VA 
those efforts were unsuccessful.  Specifically, the RO 
scheduled a VA medical examination in February 2004 to 
determine the severity of the veteran's service-connected 
left knee disability.  However, the veteran failed to appear 
without showing good cause.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claim would 
result in needless delay, and is thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The consequences of the veteran's refusal 
to report for the scheduled VA examination will be discussed 
below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See letters dated May 24, 2001 and April 
2, 2003 to the veteran which specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claim, as required by the VCAA.  
VA's efforts were thwarted by lack of cooperation on the part 
of the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated in the January 1995 VA Form 9 that he did not 
want a BVA hearing.

Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2004); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Where evidence requested in connection with an original claim 
or claim for increase is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
See 38 C.F.R. § 3.158(a) (2004).  Where a veteran fails 
without adequate reason to respond to an order to report for 
VA examination within one year from the date of request, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158(b).

Factual background

As noted in the Introduction, service connection for a left 
knee disability was granted in June 1994.  The veteran 
disagreed with the noncompensable rating assigned, and this 
appeal followed. 

As was alluded to in the Introduction, this appeal has been 
remanded numerous times: in April 1997 for consideration by 
the RO of additional evidence and a VA examination; in 
September 1999 for a VA examination that considered 
functional loss of use of the knee due to weakness, excess 
fatigability, incoordination, or pain on movement under 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995); in May 2000 for another VA examination 
conforming to DeLuca; and finally in October 2001 for another 
VA examination conforming to DeLuca. 

Following the May 2000 remand, the RO wrote to the veteran in 
September 2000, informing him that he would be scheduled for 
a VA joints examination and providing him with notice of the 
consequences of a failure to report to such without good 
cause under 38 C.F.R. § 3.655 (2004).  The veteran contacted 
the RO upon receipt of this letter, stating that he had a bad 
experience with the previous fee basis VA examiner in Topeka 
and that he would be willing to travel to the Kansas City VA 
Medical Center for his joints examination.  The examination 
was provided at the Kansas City VA Medical Center in December 
2000.

In its October 2001 remand, the Board determined that the 
December 2000 VA examination did not conform to DeLuca.  The 
Board additionally observed that    
This failure amounted to a violation of the Court's doctrine 
in Stegall v. West, 
11 Vet. App. 268, 271 (1998), [compliance with remand 
instructions is neither optional nor discretionary; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Following the October 2001 remand, the RO attempted to 
schedule the veteran for a VA examination.  The veteran 
called the RO in July 2003 and indicated that he would be 
unable to present for a VA examination until the end of the 
summer due to work.  The RO wrote to the veteran again in 
February 2004, informing him that he would be scheduled for a 
VA joints examination and providing him with the notices of 
the consequences of a failure to report to such without good 
cause under 38 C.F.R. § 3.655 (2004).  The letter 
specifically noted that upon failure to report for a VA 
examination scheduled in conjunction with an increased 
disability rating, the claim shall be denied.

A VA examination was then scheduled in February 2004 at the 
VA Medical Center in Topeka.  Upon receiving notice of the 
location of the VA examination, the veteran contacted the RO 
in February 2004 and asked that his appointment be scheduled 
at the VA medical center in Kansas City, reiterating his 
problem with the examiner at the Topeka VA Medical Center.  
The RO wrote to the veteran in April 2004, asking that he 
complete a VA Form 21-4138, asking why he wished to be 
examined at the Kansas City VA Medical Center when the Topeka 
VA medical center had jurisdiction over his place of 
residence.  The veteran did not respond to that letter.  
Based on the veteran's failure to respond, the RO issued a 
SSOC in June 2004 denying his increased rating claim.  The 
SSOC, citing 38 C.F.R. § 3.655, noted the veteran's failure 
to respond to the April 2004 letter.  The veteran did not 
respond to the June 2004 SSOC.  

The veteran's representative submitted a statement in October 
2004 indicating that the "facts and evidence of record are 
adequate for the purpose of appellate review."  
The veteran was notified of certification of his case to the 
Board in January 2005.  In a March 2005 written brief 
presentation, the veteran's representative asked that the 
claim be remanded for another VA examination. 

Analysis

The factual background, reported above, makes it clear that 
the veteran failed without explanation to report for a VA C&P 
examination which was scheduled to evaluate his service-
connected left knee condition.  It is plain from the record 
before the Board that the veteran has been advised of what 
was required of him to adjudicate this claim, but he has 
failed to comply.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991); Wood at 193.  There is no 
correspondence or report of contact from the veteran of 
record which would explain his failure to report for a VA 
examination in Topeka, even though the RO gave him the 
opportunity to do so.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2004)] for failing to report 
for a scheduled examination.  As discussed above, the veteran 
previously indicated that he had a problem with an examiner 
at the Topeka VA Medical Center.  This is certainly not good 
cause for failure to report a scheduled examination.  Nor 
does the fact that the RO allowed for the veteran to change 
the location of his December 2000 VA examination indicate 
that the RO was obligated to do the same in February 2004 
when the veteran so requested.  

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court. See Bethea 
v. Derwinski, 252, 254 (1992) [a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning it 
contains"].  In Maged v. West, U.S. Vet. App. No. 97-1517 
(January 8, 1999), the claimant refused to report for VA 
examination, in essence demanding that he be allowed to pick 
his own examiner.   The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  
See Maged, slip opinion at 16-17.  The Court then held that 
the appellant had not shown good cause for his refusal to 
attend a VA examination and affirmed the Board's denial of 
service connection.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . .  ."   In this case, as noted by the 
Board in its October 2001 remand, a VA examination was indeed 
necessary to grant the benefit sought by the veteran, namely 
an increased rating for his service-connected left knee 
disability.  See Stegall, supra; see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Contrary to the argument of the veteran's representative in 
October 2004, the claim cannot be decided based on the 
evidence of record.  It has been a number of years since the 
last VA C&P examination in December 2000.  The Court has 
impressed on VA on many occasions the necessity of obtaining 
a recent VA examination.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  Moreover, as has been discussed above the Court has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss under 38 C.F.R. 
§§ 4.40  and 4.45 (2004).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
was indicated in the October 2001 remand, the most recent VA 
examination in December 2000 referred to veteran's left knee 
range of motion, but did not consider functional loss due to 
pain, weakness, fatigability, incoordination or pain on 
movement.  Further examination was necessary for that 
purpose.    

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide his 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for his 
failure to be examined.  38 C.F.R. § 3.655 provides that when 
an examination is scheduled in conjunction with a claim for 
increase or any original claim other than an original 
compensation claim, the claim shall be denied.  A remand for 
another VA examination is not appropriate, contrary to the 
assertions of the veteran's representative in the March 2005 
written brief presentation.  The claim for an increased 
disability rating for service-connected postoperative 
residuals of a left knee meniscectomy, with degenerative 
joint disease and patellofemoral malalignment is therefore 
denied.  See 38 C.F.R. § 3.655 (2004).

The Board notes that although the veteran's representative 
and the RO have recently had difficulty contacting the 
veteran, his  inability to be reached is of no consequence to 
the denial of his claim pursuant to 38 C.F.R. § 3.655.  The 
veteran has received notice via the September 2000 and 
February 2004 letters of the consequences of his failure to 
report to VA examinations pursuant to 38 C.F.R. § 3.655.  He 
has indicated his understanding of these consequences when he 
contacted the RO after his receipt of the September 2000 and 
February 2004 letters in regards to relocating his 
examinations.  

Additionally, since the veteran failed without adequate 
reason to respond to an order to report for VA examination 
within one year from the date of request, his claim is 
considered abandoned pursuant to 38 C.F.R. § 3.158(b) and is 
also denied on that basis.

Additional comment

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claim is being denied based on a failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, however, the RO in fact considered the matter of 
the veteran's failure to report for the scheduled VA 
examination in February 2004.  In a February 2004 letter and 
in the June 2004 SSOC, the RO specifically addressed the 
veteran's failure to appear for VA examination and cited the 
regulation pertaining  to the consequences.  The veteran did 
not subsequently express a willingness to report for 
examination.  Under these circumstances, he has been accorded 
appropriate due process.


ORDER

Entitlement to an increased rating for postoperative 
residuals of a left knee meniscectomy with degenerative joint 
disease and patellofemoral malalignment is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


